Voto concurrente de la Juez Asociada
Señora Rodríguez Rodríguez.
Concurro, aunque estimo que los fundamentos de la ma-yoría son erróneos. Al resolver que para poder ejercer la facultad de mejorar a un hijo común luego de fallecer el causante, reconocida en el Art. 758 del Código Civil, 31 L.P.R.A. sec. 2398,(1) es necesario que la cónyuge supérstite se encuentre en estado de viudez, este Tribunal, innecesa-*424riamente, valida una exigencia contraria a la moral y al orden público, que incide sobre el derecho a contraer matrimonio. Consideramos más atinado evaluar la contro-versia ante nosotros a la luz del requisito del citado Art. 758, que dispone que el derecho a mejorar sea exclusiva-mente para beneficio de los “hijos comunes” del matrimonio. Veamos.(2)
HH
Este caso nos exige que nos enfrentemos, por primera vez, a una vetusta e ignorada disposición del Código Civil que encarna los valores de la sociedad agrícola española del Siglo XIX, cuya organización económica-familiar man-daba que la explotación del feudo familiar permaneciera indivisa para su preservación y viabilidad. El citado Art. 758, en torno al cual gira la controversia medular ante nosotros, proviene del Art. 831 del Código Civil español, en redacción originaria del Art. 663 del Proyecto de Código de 1851; disposición estatutaria que quedó incorporada final-mente en el código español como una concesión a los terri-torios forales cuyo Derecho habría de derogarse con el pro-yecto isabelino.(3)
*425El Art. 831 del Código Civil español ha sido descrito como la incardinación de “una institución totalmente anó-mala en nuestro Derecho común, no solo en el aspecto his-tórico, por carecer de precedentes legales en el Derecho castellano tradicional, sino aun en el marco de nuestro vi-gente ordenamiento positivo, para cuyos principios susten-tadores constituye aquella norma una verdadera subver-sión jurídica”. A. Díaz Fuentes, Excepciones legales al personalismo de las disposiciones “mortis causa”, 18 An. Der. Civ. 877 (octubre-diciembre 1965). Este artículo es considerado por la glosa española como un injerto prove-niente del derecho foral que resulta ajeno “a los principios tradicionales y vigentes del Derecho civil español común”, íd., pág. 879.
Se destaca, entre sus propósitos, fomentar el respeto y la lealtad de los hijos y los descendientes comunes, asegu-rando aquella armonía necesaria que impidiera los litigios en torno a los bienes de la herencia. F. García Goyena, Concordancias, motivos y comentarios del Código civil es-pañol, reimp. ed. 1852, Zaragoza, 1974, pág. 357. (“[L]os efectos de la cláusula eran muy saludables, porque mante-nían el respeto y dependencia de los hijos particularmente hacia su madre viuda; y se conservaba así la disciplina doméstica, a más de que se evitaban los desastrosos juicios de testamentaría.”) En igual sentido, véase E. González Tejera, Derecho de sucesiones: la sucesión testamentaria, San Juan, Ed. U.P.R., 2002, T. II, pág. 503. Esta disposi-ción pone en manos del viudo o viuda un poderoso instru-mento “para mantener la cohesión familiar y la indivisibi-lidad del patrimonio, evitando la disgregación de la propiedad inmueble o de establecimientos o empresas mer-cantiles o industriales ...”. J. Santos Briz, Derecho Civil: teoría y práctica, Madrid, Ed. Rev. Der. Privado, 1979, T. VI, pág. 635.
Se reconoce, sin embargo, que no ha tenido el efecto de-seado “ya sea porque las condiciones económicas no de-mandan la fórmula por igual, ya porque la necesidad de *426consignar la facultad en capitulaciones matrimoniales la hace impracticable en regiones donde este documento es casi desconocido”. Alpañés, supra, pág. 284. Véase, además, A. Diez Gómez, El nuevo artículo 831 del Código Civil, XXX (Núms. 117-118) Rey. Der. Not. 405 (1982). En atención a lo cual se señala que ha permanecido vigente sólo por inercia legislativa. Díaz Fuentes, supra, pág. 880. En resumen, esta disposición persigue la permanencia familiar, la conservación y atribución unitaria del patrimo-nio en la sociedad agrícola española del Siglo XIX, y la asignación de la jefatura doméstica, fruto del concepto de la familia como entidad permanente y continua.
Este articulado representa, además, una excepción a la norma general sobre la indelegabilidad de la función testamentaria. El Art. 757 del Código Civil, 31 L.P.R.A. sec. 2397, artículo precedente al que nos ocupa, específica-mente dispone que la facultad de mejorar no puede enco-mendarse a nadie dada su naturaleza personalísima. L. Roca-Sastre Muncunill, Derecho de Sucesiones, 2da ed., Barcelona, Ed. Bosch, 1997, T. II, págs. 236-238. Para Ro-ca-Sastre, el artículo tiene un contenido fiduciario, “que consiste en una delegación que comprende la facultad de mejorar, es decir, de desigualar a los hijos comunes, y la de distribuir entre ellos, los bienes del difunto”. íd., pág. 237. Esta figura fiduciaria tiene un carácter singular y excep-cional en nuestro derecho sucesorio, de ahí que la doctrina estime que debe ser interpretado restrictivamente. Roca-Sastre Muncunill, op. cit.; Diez Gómez, supra, pág. 414.
Del sentido literal del Art. 758 se desprenden seis pre-supuestos para su ejercicio, los cuales tienen que concurrir para su eficacia. Son estos presupuestos los siguientes: (1) que la autorización se conceda en capitulaciones matrimo-niales; (2) la existencia de un matrimonio entre el dele-gante y delegado; (3) que el causante muera intestado; (4) que el cónyuge supérstite no haya contraído nuevo matri-monio; (5) que sobrevivan hijos comunes del cónyuge pre-*427muerto causante de la sucesión, y (6) que no se perjudi-quen las legítimas y se respeten las mejoras que en vida hubiera hecho el difunto. J.M. Manresa, Comentarios al Código Civil español, Madrid, Ed. Reus, T. VI, Vol. I, 1973, págs. 825-826.
Al analizar la controversia planteada ante nosotros, este Tribunal optó por evaluarla bajo el prisma del cuarto presupuesto antes mencionado. Concluyendo entonces que, toda vez que la recurrida había contraído segundas nup-cias antes de ejercer la facultad de mejorar que se le con-cedió mediante capitulaciones matrimoniales, se desvane-cía la facultad concedida. Al así hacer, el Tribunal valida una exigencia que a todas luces “parece una condición no muy ajustada a la ley y a la moral, en cuanto va contra la libertad de contraer matrimonio ...”. Q.M. Scaevola, Código Civil, Madrid, Imprenta de Ricardo Rojas, 1898, T. XIV, pág. 514.(4) Coincido con la apreciación de Scaevola, *428por lo que estimo desacertados los fundamentos de la Re-solución del Tribunal.
No creemos necesario abundar en demasía sobre el rol preeminente del matrimonio en nuestra sociedad. El pro-pio Código Civil le confiere al contrato de matrimonio ca-tegoría de institución social. En el orden axiológico, pocos asuntos gozan del respeto y la estima que las que se le confieren a la institución del matrimonio. La libertad de contraer matrimonio ha sido reconocida como uno de los derechos civiles vitales del ser humano que se revela fundamental para su propia existencia. Véanse: Loving v. Virginia, 388 U.S. 1, 12 (1967); Skinner v. Oklahoma, 316 U.S. 535 (1942). Esta institución es eje fundamental del sistema jurídico familiar y se manifiesta a través de todo el derecho de familia, con claras repercusiones más allá de este ámbito. Es, no tan sólo una institución jurídica, sino tam-bién ética, social y política.
Incuestionablemente entonces, tanto el hombre como la mujer tienen pleno derecho a contraer matrimonio. La toma de esta decisión, con quién hacerlo y cuándo, es un asunto eminentemente personal e íntimo que no debe estar sujeto a intervenciones o coerciones indebidas, salvo que medie un interés de gran preeminencia que así lo justifique. Debemos reconocerle a los contrayentes plena autonomía en la adopción de una decisión tan íntima y trascendental como ésta.
Con ese marco doctrinal de fondo, somos del criterio que la exigencia del citado Art. 758 de que para poder ejercer la facultad de mejorar que allí se dispone, el cónyuge supérs-tite deba permanecer en estado de viudez —es decir, que le está vedado contraer nuevas nupcias— constituye una in-tervención coercitiva injustificada con la libertad de con-traer matrimonio. No hemos podido identificar interés pre-eminente alguno que justifique tal imposición. En vista de *429lo cual no podemos avalar con nuestro voto los fundamen-tos bajo los cuales este Tribunal resuelve esta controversia.
r-H HH
No empece lo anterior, concurrimos con el resultado de la Opinión del Tribunal, ya que entendemos que la facultad de mejorar concedida a la recurrida en el caso de autos, se tornó ineficaz porque en su matrimonio con el causante sólo procrearon un hijo.
El Art. 758 es claro al mandar que la facultad de mejo-rar sea para ejercerla en relación con los “hijos comunes” del matrimonio. Siendo claro el texto de la ley, no cabe apartarnos de él. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14; Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980). Advertimos nuevamente que el Art. 758 es una disposición de carácter excepcional y como tal debe ser interpretado de forma restrictiva. Roca-Sastre, op. cit.; Diez Gómez, op. cit.
Roca-Sastre Muncunill reconoce que este precepto se re-fiere “a la sobrevivencia al causante de varios hijos comu-nes, no uno solo, entre quienes poder distribuir o a quienes poder desigualar”. (Énfasis en el original.) Roca-Sastre Muncunill, op. cit., pág. 238. Scaevola así lo reconoce tam-bién al indicar que: “Por la fuerza de los hechos es, pues, necesaria la pluralidad de hijos, en atención a que, de no concurrir esta circunstancia, carecería de aplicación el artículo.” (Énfasis suplido.) Scaevola, op. cit., pág. 515. Manresa también avala esta interpretación al señalar que los hijos “han de ser comunes, hijos habidos en la unión del cónyuge que sobrevive con el premuerto ...”. (Énfasis suprimido.) Manresa, op. cit., pág. 828. Finalmente, García Goyena, al analizar el Art. 663 del Proyecto de 1851, precursor del Art. 831 del Código Civil español (Art. 758 del nuestro), nos arroja luz sobre la intención del artículo y nos *430indica que éste recogía la reconocida costumbre en las pro-vincias de Fueros de autorizar al cónyuge superviviente, mediante capitulaciones matrimoniales, “para que pudiera disponer libremente de los bienes del difunto entre los hi-jos que quedaran de aquel matrimonio, dando a uno mas o menos que a otro”. García Goyena, op. cit., pág. 357.
La existencia de hijos del causante de otro matrimonio en nada varía la norma, ya que éstos no se tendrán entre los que procede mejorar. “El supuesto de que fuese el cón-yuge premuerto quien tuviera hijos de un matrimonio anterior, tampoco invalida la delegación ...” J. Vallet de Go-ytisolo, Comentarios al Código Civil y compilaciones forales, 2da ed. rev., Madrid, Ed. Rev. Der. Privado, 1982, T. XI, pág. 411. Véase, además, A. Eligen, La mejora en el vigente Derecho español, XVI (Núm. LXIII) Rev. Der. Not. 7, 22-23 (enero-marzo 1969). (“Pero es evidente que, in-cluso los [hijos] del premuerto no son mejorables, aun cuando hereden junto a los comunes.”)
Resulta evidente, entonces, que el Art. 758 confiere la facultad de mejorar solamente a hijos comunes habidos en-tre causante y cónyuge supérstite. Habida cuenta de lo anterior, y toda vez que en el caso de autos el causante y la cónyuge superviviente sólo procrearon un niño, la facultad que le fue concedida a la viuda en capitulaciones matrimo-niales perdió toda eficacia. Procedía, en consecuencia, re-vocar los dictámenes del tribunal de instancia, así como del foro apelativo, como concluyó este Tribunal en su opinión.

 El Art. 758 del Código Civil, 31 L.P.R.A. sec. 2398, dispone:
“No obstante lo dispuesto en la sección anterior, podrá válidamente pactarse, en capitulaciones matrimoniales, que muriendo intestado uno de los cónyuges, pueda el viudo o viuda que no haya contraído nuevas nupcias, distribuir, a su prudente arbi-trio, los bienes del difunto y mejorar en ellos a los hijos comunes, sin perjuicio de las legítimas y de las mejoras hechas en vida por el finado.”


 Es innecesario resumir nuevamente los hechos que dan base a la controver-sia en este caso, habida cuenta que están resumidos extensamente en la opinión de este Tribunal.


 Alpañés, en su extenso análisis del Art. 831 del Código Civil español, homó-logo de nuestro Art. 758, describe con gran acierto la importancia de esta disposición para la familia rural asturiana, de composición muy semejante a la de una familia típicamente foral. Indica lo siguiente:
“La ordenación familiar asturiana es muy semejante a la foral.... Las condicio-nes en que se desenvuelve la economía del labrador asturiano no se diferencian apenas en nada de las del labrador vizcaíno, o navarro .... Si el pequeño caserío de una familia labradora asturiana, en las que es muy corriente que el número de hijos pase de ocho, ha de dividirse igualitariamente como suele suceder en Castilla; o si, aun con nombramientos desiguales, ha de verificarse una partición de bienes in nutura, la destrucción del caserío es inmediata, y como cada uno de los partícipes no podrá vivir con lo que le corresponda, el fin será la enajenación y el abandono de la aldea para buscar medios de vida en la ciudad o en ultramar.” É. Alpañés, La delegación de la facultad de mejorar, CI (Núm. 3, T. XXVI) Rev. Gen. Leg. Jur. 273, 275 (2da época 1953).


(4) Si bien Scaevola llama la atención al carácter discriminatorio de la prohibi-ción de contraer nuevas nupcias del Art. 831, éste deja a un lado su preocupación basado en que el Art. 793 del Código Civil español (Art. 722 nuestro) contiene una prohibición similar. Indica que si esa imposición “vale respecto a la institución here-ditaria, bien puede tolerarse también relativamente al caso del art. 831”. Q.M. Scae-vola, Código Civil, Madrid, Imprenta de Ricardo Rojas, 1898, T. XIV, págs. 514-515. Discrepamos de su conclusión. No le imprime validez al Art. 831 el hecho de que el Art. 793 adolezca del mismo defecto. Valga señalar lo dicho sobre el Art. 793: “En la mentalidad de la época en que se redactó el código, esta excepción ... respondía a la idea de que debía evitarse que con los bienes del premuerto o de su familia, el viudo o viuda disfrutara en compañía de otro cónyuge en ofensa a la memoria del fallecido; hoy, se piensa en la frase de que el cónyuge premuerto quiere ‘reinar después de morir’ o quiere evitar la ‘infidelidad post mortem’.” O’Callaghan Muñoz, en Comen-tarios del Código Civil, Ed. Bosh, 2000, T. 4, pág. 619. Ciertamente esta disposición parece rémora de un pasado ya superado.
Adviértase que el propio Art. 793 dispone que la norma general es que no se puede imponer como condición absoluta en un testamento que no se pueda contraer nupcias. El propio artículo indica que una disposición en ese sentido “se tendrá por no puesta”. Vía excepción, sin embargo, el Art. 793 permite esa condición cuando quien la impone es el causante y lo hace respecto a su viuda o viudo.
Resulta imperioso señalar, además, que la Constitución española de 1978, en su Art. 32, reconoce el derecho a contraer matrimonio. En atención a ese mandato constitucional se ha indicado, específicamente en referencia al Art. 793, lo siguiente: “[E]s claramente inconstitucional la prohibición impuesta al viudo o viuda de con-traer ulterior matrimonio por su difunto consorte o por los ascendientes o descen-dientes de éste E. Fosar Benlloch, Estudios de Derecho de Familia, Barcelona, Ed. Bosh, 1982, T. I, pág. 199. En igual sentido, véase O’Callaghan Muñoz, op. cit., págs. 618-619. Es evidente, entonces, que la admonición de Scaevola fue atinada, y ahora, al inicio del Siglo XXI, goza de mayor actualidad.